    Case 3:16-cv-00327-MWB-MA Document 75 Filed 06/05/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY L. MUTSCHLER,                             No. 3:16-CV-00327

           Plaintiff,                          (Judge Brann)

     v.

C.O. CORBY,

          Defendant.

                                 ORDER

                               JUNE 5, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion to strike Plaintiff’s motion for summary judgment,
          Doc. 69, is GRANTED;

    2.    Plaintiff’s motion for summary judgment, Doc. 68, shall be
          STRICKEN from the docket;

    3.    Defendant’s motion for summary judgment, Doc. 61, is GRANTED;

    4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant and as against Plaintiff on all claims; and

    5.    The Clerk of Court is directed to CLOSE this matter.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
